Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147954 & (22)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHIGAN FINANCE AUTHORITY,                                                                            David F. Viviano,
           Plaintiff/                                                                                                Justices
           Counter-Defendant-Appellant,
  v                                                                SC: 147954
                                                                   COA: 318451
                                                                   Ingham CC: 13-000528-CZ
  HANS KIEBLER and DONOVAN VISSER,
           Defendants/
           Counter-Plaintiffs-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 1, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should now be reviewed by this Court.

        MARKMAN, J. I would grant the application for leave to appeal for the reasons
  generally set forth in my statement of October 16, 2013, in Mich Fin Auth v Kiebler, 495
  Mich ___ (2013) (Docket No. 147804).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2013
         t1112
                                                                              Clerk